United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-21370
                         Summary Calendar



ROBERT LEE MUDD,

                                    Plaintiff-Appellant,

versus

JANIE COCKRELL; ALFRED M. STRINGFELLOW; DR. LANNETTE LINTHICUM;
GLENDA M. ADAMS, ALLEN HIGHTOWER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2128
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Lee Mudd, Texas prisoner # 424596, appeals the

district court’s summary judgment in favor of defendants and its

dismissal with prejudice of his 42 U.S.C. § 1983 complaint in

which he alleged failure to provide a humane and constitutional

healthcare system.   More specifically, Mudd alleged negligence

and deliberate indifference to his serious medical needs via the

defendants’ failure to provide adequate medical care and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21370
                                 -2-

treatment to all prisoners infected with the Hepatitis C virus

(HCV), in violation of the constitution and the Americans with

Disabilities Act (ADA).    The district court ordered service on

only three of the named defendants, Lannette Linthicum, Glenda M.

Adams, and Allen Hightower, all of whom moved for summary

judgment.

     As Mudd did not present any evidence of deliberate

indifference to serious medical needs stemming from the creation

or management of the prison’s health care system, particularly,

its method for treating inmates with HCV, he cannot prevail on

his arguments (1) that the district court improperly assessed

credibility in ruling on defendants’ motion for summary judgment,

(2) that the district court improperly decided disputed facts,

and (3) that there were material, disputed, factual issues.       See

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     Nor can he prevail on his arguments that the district court

improperly allowed the defendants to supplement their motion for

summary judgment, and that the district court improperly

dismissed defendants Adams and Hightower, and should have allowed

him to add defendants.    Mudd cites no procedural rules or cases

indicating that the defendants’ should not have been allowed to

supplement their original motion.    Moreover, there was no new

evidence attached to the defendants’ reply.    Thus, there was no
                          No. 02-21370
                               -3-

reason for the court not to accept the defendants’ reply, whether

characterized as a “supplement” or not.

     Mudd argues that the district court improperly dismissed

Adams and Hightower and should have allowed him to amend his

complaint to include all other members of the Correctional

Managed Health Care Committee responsible for the implementation

of the HCV treatment policy.   He does not state who those

additional committee members might be.    As Mudd has made only

conclusional allegations but has not shown how the policies at

issue are unconstitutional, the inclusion of Adams and Hightower

and/or the addition of other committee members could not have

saved his claim from dismissal.   See Martin’s Herend Imports,

Inc. v. Diamond & Gem Trading U.S.A. Co., 195 F.3d 765, 771 (5th

Cir. 1999)(court has discretion to deny a motion to amend if it

is futile).

     AFFIRMED.